              Case 2:21-cv-00148-JCC Document 29 Filed 08/10/21 Page 1 of 1




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    CHRISTOPHER T. ALEXANDER,                           CASE NO. C21-0148-JCC
10                           Plaintiff,                   MINUTE ORDER
11           v.

12    SIEMENS HEALTHINEERS; LINCOLN
      FINANCIAL GROUP; TIMOTHY HAUSER;
13    LAURA TIMMONS; and JOHN MATHEWS,
14                           Defendants.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court sua sponte. In light of Plaintiff’s intent to file and
19   serve an amended complaint, (see Dkt. Nos. 24, 28), the Court finds good cause to CONTINUE
20   the status conference scheduled for August 19, 2021 to September 21, 2021 at 9:00 a.m.
21          DATED this 10th day of August 2021.
22
                                                            William M. McCool
23                                                          Clerk of Court

24                                                          s/Sandra Rawski
                                                            Deputy Clerk
25

26


     MINUTE ORDER
     C21-0148-JCC
     PAGE - 1
